Citation Nr: 0309121	
Decision Date: 05/15/03    Archive Date: 05/27/03

DOCKET NO.  02-04 449	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in No. Little Rock, Arkansas


THE ISSUES

1.  Entitlement to an increase in a 10 percent rating for a 
left knee disability.

2.  Entitlement to an extension of temporary total 
convalescent rating based on left knee surgery.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

W. Yates, Counsel


INTRODUCTION

The veteran served on active duty from May 1991 to May 1995.

This matter comes before the Board of Veterans' Appeals 
(Board) partly from a July 2001 RO decision which denied an 
increase in a 10 percent rating for a left knee disability.  
Based on surgery, that RO decision also granted a temporary 
total convalescent rating (38 C.F.R. § 4.30) for the left 
knee condition for the period from June 11, 2001 to August 1, 
2001; later RO decision extended this convalescent rating to 
November 1, 2001; and the veteran continues to appeal for an 
additional extension of such rating.  He had a Travel Board 
hearing at the RO in April 2002.  


REMAND

In September 2002, the Board undertook additional development 
of the evidence on the issues on appeal pursuant to authority 
granted by 38 C.F.R. § 19.9(a)(2) (2002).  The development 
has been completed.  However, that regulation was invalidated 
by the United States Court of Appeals for the Federal 
Circuit.  Disabled American Veterans v. Secretary of Veterans 
Affairs, Nos. 02-7304, -7305, -7316 (Fed. Cir. May 1, 2003).  
In view of this, the case must be remanded for the following: 

1.  After assuring that there has been 
compliance with the notice requirements 
of the Veterans Claims Assistance Act of 
2000 (VCAA), the RO should readjudicate 
the claims for an increase in a 10 
percent rating for a left knee 
disability, and an extension of a 
temporary total convalescent rating based 
on left knee surgery, taking into account 
all evidence received since the February 
2002 statement of the case.  If the 
claims are denied, the RO should issue a 
supplemental statement of the case to the 
veteran and his representative, and they 
should be given an opportunity to 
respond, before the case is returned to 
the Board.


	                  
_________________________________________________
	L. W. TOBIN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).

